DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
determining a communication cost of the communication operations using the global view, wherein the communication cost is based on at least the session object and the distribution object; and
automatically determining, based on the determined communication cost, a number of network endpoints for use in transmitting the data between the multiple compute nodes of the distributed compute system.
Claims 2-4 and 7-13 are considered allowable based at least upon their dependence of claim 1.
For claim 21, the prior art fails to teach:
determining a communication cost of the communication operations using the global view, wherein the communication cost is based on at least the session object and the distribution object; and
automatically determining, based on the determined communication cost, a number of network endpoints for use in transmitting the data between the multiple compute nodes of the distributed compute system.
Claims 22-29 are considered allowable based at least upon their dependence upon claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dirac et al (US 2015/0379072) teaches asynchronous scheduling of jobs in a machine learning service (Figures 1 and 5 and [0067]) but fails to teach a communication cost based on a session object and distribution object as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123